      Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
UNITED STATES OF AMERICA           :
                                   :               S3 20-cr-188(JSR)
          -v-                      :
                                   :               MEMORANDUM ORDER
HAMID AKHAVAN                      :
                                   :
     Defendant.                    :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     Defendant Hamid Akhavan moves the court to relieve his

counsel of record, David Z. Chesnoff, and to substitute William

Burck and Christopher Tayback of Quinn Emanuel Urquhart &

Sullivan LLP and Ira P. Rothken and Jared Smith of the Rothken

Law Firm. In a responsive letter, dated May 22 and filed under

seal, the Government informed the Court that it does not object

to this request. However, because of potential conflicts of

interest on the part of both Quinn Emanuel and the Rothken Firm,

the Government moved in the same letter for a hearing pursuant

to United States v. Curcio, 680 F.2d 881 (2d Cir. 1982). Having

held such a hearing on May 27, the motion for substitution of

counsel is now granted.1

     The Court began the May 27 hearing by inquiring of proposed

defense counsel about their potential conflicts. The basic issue



1 The hearing was sealed in order to afford the defendant a full
opportunity to state any concerns he might have regarding the
potential conflicts.

                                   1
      Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 2 of 6



is that Quinn Emanuel already represents two persons and one

corporate entity that are subjects (but not targets as of now)

of a criminal investigation related to the instant matter.

Although the Government has not identified any particular

reasons why Akhavan’s interests conflict with those of the three

others, there is, nonetheless, the general possibility that

Akhavan might desire to advance a defense that is adverse to one

or all of the three others, or vice versa. None of the three

others is currently named as a defendant in this case; Quinn

Emanuel proffered to the Court, however, that if one of the

others were to be indicted in this matter, the firm would at

that point not seek to represent more than one defendant. Quinn

Emanuel further proffered that, while the entity is currently

advancing Akhavan’s legal fees, Akhavan is ultimately not

reliant on the other subjects for the payment of legal fees to

Quinn Emanuel. Quinn Emanuel further represented that, if either

or both of the two other individual subjects were to testify at

Akhavan’s trial, Quinn Emanuel would have independent counsel

cross-examine either or both.

    The Rothken Firm, in contrast, does not currently represent

any party in connection with the instant criminal case. However,

it has previously represented both Akhavan and the three other

subjects in civil litigation. Additionally, the Rothken Firm now

seeks to represent both Akhavan and the corporate entity in the


                                   2
      Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 3 of 6



instant matter, which could give rise to a potential conflict

similar to that above.

    The Court then conducted a Curcio examination of defendant

Akhavan. The defendant consistently expressed his desire that

Quinn Emanuel and the Rothken Firm represent him in this matter.

The Court explained to him the potential conflicts at length,

and he indicated that he understood them and was fully prepared

to waive them. Among other things, the Court cautioned the

defendant that these firms might be forced to forego certain

defenses or to withdraw as his lawyers entirely. The Court

further cautioned him that, even if he does not currently view

his own interests as adverse to those of the three other

subjects, the facts of the case could develop in unexpected

ways, even as late as the trial itself, and by that point it may

be too late for him to hire new counsel who could pursue

different lines of defense. The defendant indicated that he

understood all of these risks and, regardless, wished for Quinn

Emanuel and the Rothken Firm to represent him. The Court finally

offered Akhavan the opportunity to discuss these issues with an

independent, Court-appointed attorney, and he declined to do so.

    The Sixth Amendment grants a defendant the qualified right

to be represented by counsel of his choosing. Wheat v. United

States, 486 U.S. 153, 159 (1988). This right is qualified,

rather than absolute, because the trial court may disqualify


                                   3
         Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 4 of 6



certain counsel on the ground of a potential or actual conflict

of interest. United States v. Levy, 25 F.3d 146, 153 (2d Cir.

1994). The general standard is that the court must disqualify

prospective counsel when it discovers a conflict of interest so

“severe . . . that no rational defendant would knowingly and

intentionally desire the conflicted lawyer’s representation.”

Id. The Court has broad discretion in determining whether a

conflict is sufficiently severe as to be unwaivable by the

defendant. United States v. Perez, 325 F.3d 115, 125 (2d Cir.

2003); United States v. Zichettello, 208 F.3d 72, 104 (2d Cir.

2000).

    The Court here finds that both Quinn Emanuel and the

Rothken Firm do have potential conflicts of interest, but not

actual conflicts, because no party yet knows of any specific

facts suggesting that Akhavan’s interests are in tension with

those of the other three subjects. See Levy, 25 F.3d at 153;

Perez, 325 F.3d at 125.

    At this point, these potential conflicts are not so severe

as to be unwaivable. Certain factual developments — including,

most obviously, the naming of one of the other three subjects as

a defendant in this case — could force the Court to reexamine

this conclusion, but as of now the Court finds that the

defendant’s interest in having the counsel of his choice

outweighs the detriment of a potentially-conflicted


                                      4
      Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 5 of 6



representation. See Wheat, 486 U.S. at 157. In reaching this

conclusion, the Court places substantial weight on the

defendant’s desire, expressed clearly and consistently

throughout the hearing, and with full understanding of the

inherent risks, that Quinn Emanuel and the Rothken Firm

represent him. The Court also places some weight on the fact

that the Government has declined to oppose this representation.

    The Court also finds that the potential conflicts here are

not so serious as to require disqualification under the relevant

case law. Unlike conflicts between an attorney’s self-interest

and that of the defendant, “an attorney’s representation of two

or more defendants . . . [is] generally waivable.” Perez, 325

F.3d at 127; see United States v. Fulton, 5 F.3d 605, 613 (2d

Cir. 1993). Even where courts have found conflicts of this type

to be unwaivable, the facts are often far more egregious than

those here. For example, in Wheat, the Supreme Court affirmed

the district court’s denial of a defendant’s motion to

substitute as his counsel the lawyer who also represented two of

his co-defendants. There, at least one of the co-defendants was

likely to be called as a witness at the defendant’s trial. 486

U.S. at 156. Moreover, the motion for substitution was brought

less than a week before the scheduled start of the defendant’s

trial. See id. at 155. Here, in contrast, trial is scheduled to

begin more than six months hence, and, as noted above, none of


                                   5
         Case 1:20-cr-00188-JSR Document 43 Filed 06/01/20 Page 6 of 6



the other subjects is currently named as a co-defendant, much

less one who is likely to be called to testify at Akhavan’s

trial.

    The Court accordingly finds that a rational defendant could

knowingly and intentionally waive the conflict at issue here,

and that defendant Akhavan has in fact done so. The motion for

substitution of counsel is therefore granted. Mr. Chesnoff is

relieved as counsel of record, to be replaced by the above-named

counsel from Quinn Emanuel and the Rothken Firm.

     SO ORDERED.

Dated: New York, NY                       ______________________
       May 30, 2020                       JED S. RAKOFF, U.S.D.J.




                                      6
